Citation Nr: 1401916	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-48 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for post-operative residuals of a pilonidal cyst.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, granted service connection for post operative pilonidal cyst scar, with a 10 percent disability rating assigned, effective July 13, 2007. 

This matter was previously before the Board in December 2011, when it was remanded for further development.  

As noted in December 2011, it does not appear that the Veteran timely filed a substantive appeal in this case, as his VA Form 9, received on December 15, 2009, was submitted more than 60 days after the statement of the case was issued on October 2, 2009, and more than one year after the issuance of the September 2008 rating decision.  The RO; however, certified the appeal to the Board in April 2010.  Accordingly, the filing of a timely substantive appeal, in this instance, is waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  

The Veteran and his spouse provided testimony before the undersigned at the RO in August 2011.  A transcript is of record. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The purpose of the December 2011 remand was to provide the Veteran with a new VA examination of his disability, and to obtain an opinion regarding its effects on employability.  He failed to report for his scheduled examination.  He now states that he never received notification of the examination, and that he is willing to be examined.  The record confirms that the Veteran's address changed about the time that he was scheduled to report for a VA examination in January 2012.  Although the notification letter is not in the claims folder, the examination request worksheet is of record and lists only the Veteran's old address.  Therefore, it is plausible that he did not receive timely notification of his VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his post-operative residuals of pilonidal cyst.  Contact the Veteran at his most recent address of record and inform him of this examination.  A copy of the notification letter should be placed in the claims folder.  The examiner should review the claims folder and note such review in the examination report.

The examiner should note the extent of any scar and whether it is tender on examination, as well as any other manifestations of the scar.

The examiner should identify all associated neurologic impairment, note the nerves involved, and opine as to the severity of the symptoms.

The examiner should provide an opinion as to whether the service-connected post-operative residuals of pilonidal cyst would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide reasons for this opinion that consider the Veteran's reports.

2.  Review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

